                   EXHIBIT 6




Case 1:17-cv-00256-MR Document 72-7 Filed 04/03/19 Page 1 of 6
From:                              Montecalvo, Michael <Michael.Montecalvo@wbd-us.com>
Sent:                              Wednesday, April 3, 2019 10:01 AM
To:                                Jon Sasser
Cc:                                Ralph Streza (ralphstreza@me.com); Preetha Suresh Rini; Dean, Jamie
Subject:                           RE: Communications with Witnesses
Attachments:                       2019-03-29 PV Ltr to Martinson enc Subpoena.pdf


Jon,

Thank you for the clarification.

RPD 30 seeks “All Documents that relate to this lawsuit sent to or received by third parties since the lawsuit was filed.”
Subject to Defendants’ objections stated in the July 18, 2018 response, any written communications with the four
individuals have been produced (other than the cover letter to the March 29 subpoena including Ms. Martinson’s
witness fee payment). A copy of that letter is attached.

RPD 40 seeks “All Documents containing communications from or to third parties that related to including Shirley Teter
in Video I.”
There are no documents of communications with those four individuals about including Teter in Video 1.

RPD 48 seeks “All Documents sent or received from third parties requesting information on plaintiff Shirley Teter.”
Any responsive documents have been produced.

-Mike

From: Jon Sasser [mailto:Jon.Sasser@elliswinters.com]
Sent: Wednesday, April 03, 2019 8:59 AM
To: Montecalvo, Michael
Cc: Ralph Streza (ralphstreza@me.com); Preetha Suresh Rini; Dean, Jamie
Subject: RE: Communications with Witnesses




Mike,

We requested these communications in Plaintiff’s requests for Production Nos. 30, 40, and 48, along with Jamie Dean’s
express agreement in his e-mail of October 30, 2018. Can you confirm that you have produced all such
communications?

Thanks,

Jon


From: Montecalvo, Michael [mailto:Michael.Montecalvo@wbd-us.com]
Sent: Tuesday, April 2, 2019 4:49 PM
To: Jon Sasser

                                                             1
                  Case 1:17-cv-00256-MR Document 72-7 Filed 04/03/19 Page 2 of 6
Cc: Ralph Streza (ralphstreza@me.com); Preetha Suresh Rini; Dean, Jamie
Subject: RE: Communications with Witnesses

Jon,

Please help me understand the discovery requests you are referring to that requires the disclosure of the information
requested below.
Thanks,

-Mike


From: Jon Sasser [mailto:Jon.Sasser@elliswinters.com]
Sent: Tuesday, April 02, 2019 4:19 PM
To: Montecalvo, Michael
Cc: Ralph Streza (ralphstreza@me.com); Preetha Suresh Rini; Dean, Jamie
Subject: RE: Communications with Witnesses




Mike,

That is not what I asked. Has Veritas’ counsel communicated with Carol Martinson, Jo Comerford, Joel Pollak,
or Brittney Rivera? If so, have you produced all correspondence with each of them? If not, why not?

Thanks,

Jon


From: Montecalvo, Michael [mailto:Michael.Montecalvo@wbd-us.com]
Sent: Tuesday, April 2, 2019 3:43 PM
To: Jon Sasser
Cc: Ralph Streza (ralphstreza@me.com); Preetha Suresh Rini; Dean, Jamie
Subject: RE: Communications with Witnesses

Jon-

I checked and confirmed Defendants produced all communications requested by Plaintiff in discovery.

-Mike


Michael Montecalvo
Partner
Womble Bond Dickinson (US) LLP

d: 336-721-3770                               One West Fourth Street
e: Michael.Montecalvo@wbd-us.com              Winston-Salem, NC 27101




                                                           2
                 Case 1:17-cv-00256-MR Document 72-7 Filed 04/03/19 Page 3 of 6
                                                              womblebonddickinson.com




-=-=-=-=-=-=-=-




This email is sent for and on behalf of Womble Bond Dickinson (US) LLP. Womble Bond Dickinson (US) LLP is a member of Womble Bond Dickinson
(International) Limited, which consists of independent and autonomous law firms providing services in the US, the UK, and elsewhere around the world. Each
Womble Bond Dickinson entity is a separate legal entity and is not responsible for the acts or omissions of, nor can bind or obligate, another Womble Bond
Dickinson entity. Womble Bond Dickinson (International) Limited does not practice law. Please see www.womblebonddickinson.com/us/legal-notice for further details.


From: Jon Sasser [mailto:Jon.Sasser@elliswinters.com]
Sent: Tuesday, April 02, 2019 3:03 PM
To: Montecalvo, Michael; Dean, Jamie
Cc: Ralph Streza (ralphstreza@me.com); Preetha Suresh Rini
Subject: Communications with Witnesses




Mike and Jamie,

Have you communicated with Carol Martinson, Jo Comerford, Joel Pollak, or Brittney Rivera? If so, have you
produced all correspondence, including e-mail, texts, FaceBook Messenger, and Slack with each of them? If
not, why not?

Thanks,

Jon

Jon Sasser
jon.sasser@elliswinters.com
P 919.865.7002 | F 919.865.7010

<image001.png>

4131 Parklake Avenue, Suite 400 | Raleigh, NC 27612
P.O. Box 33550 | Raleigh, NC 27636
bio | elliswinters.com | map

CONFIDENTIALITY NOTICE: This electronic mail message contains confidential information intended only for the person(s) named.
Any use, distribution, copying, or disclosure by another person is strictly prohibited.




                                                                                3
                        Case 1:17-cv-00256-MR Document 72-7 Filed 04/03/19 Page 4 of 6
womblebonddickinson.com
                                                                                                                     WOMBLE
                                                                                                                     BOND
                                                                                                                     DICKINSON
                                                                                            Womble Bond Dickinson (US) LLP

Michael Montecalvo
                                                                                            One West Fourth Street
Direct Dial: (336) 721-3770
Direct Fax: (336)726-6912                                                                   Winston-Salem, NC 27101
Email: michael.montecalvo@wbd-us.com
                                                                                            t: 336.721.3600
                                                                                            f: 336.721.3660
                                                      March 29, 2019


VIA HAND DELIVERY

Ms. Carol Martinson
612 E. 19th Street, Apt. #1
Cheyenne, Wyoming 82001

          Re:       Shirley Teler v. Project Veritas Action Fund, Project Veritas, and James E.
                    O’Keefe, HI, In the United States District Court for the Western District of North
                    Carolina, Civil Action No. l:17-CV-00256-MR-DLH

Dear Ms. Martinson:

       As you know, I represent Project Veritas Action Fund, Project Veritas, and James E.
O’Keefe, III in a lawsuit filed by Shirley Teter. Enclosed please find a Subpoena for your
appearance at a deposition to be held on Monday, April 8, 2019 at 9:00 a.m. at the law offices of
Crowley Fleck PEEP, located at 237 Storey Boulevard, Suite 110. I am also enclosing a check in
the amount of $44.06 as required by the federal court rules for your appearance and mileage.

          If you have any questions, please call me. Thank you for your cooperation in this matter.

                                                              Yours truly,              ,

                                                          /
                                                              miMiU
                                                              Michael Montecalvo
MM/acg
Enclosures




Womble Bond Dickinson (US) LLP is a member of Womble Bond Dickinson (International) Limited, which consists of independent and autonomous
law firms providing services in the US, the UK, and elsewhere around the world. Each Womble Bond Dickinson entity is a separate legal entity
and is not responsible for the acts or omissions of, nor can bind or obligate, another Womble Bond Dickinson entity. Womble Bond Dickinson
(International) Limited does not practice law. Please see www.womblebonddickinson.com/legal notices for further details.
            Case 1:17-cv-00256-MR Document 72-7 Filed 04/03/19 Page 5 of 6
^ms:mm»mwf!mmssmssmmmmm!aiMS:sg.ssBmimmi'                                                                                                     &
            WOMBLE BOND DICKINSON (US) LLP
                            One West Fourth Street                                                       No. 98091
                           Winston-Salem, NC 27101
                                                                                                                                 66-112/531
                                                                    Date: 3/29/2019                                                           ■




                                                                                                            $44.06

             Forty-four-                                                                     DOLLARS 06 CENTS

 PAY
 TO THE
 ORDER
             CAROL MARTINSON                                                                        f\       /
 OF


                                                                                    , y/
                                                                                Two Signatures Required for Amounts in Excess of $1,000.00


 Branch Banking and Trust Company
                                                                                                 VOID AFTER 180 DAYS

                                                                                                                                              J
                 iia!ODOOO RiBO R in®         ^Q5 3 LOL L E HZ   DOOB i l ET i&TEiLii*




           Invoice Date Invoice #       Payment Amt          I nvoice Narrative
           3/29/2019 MARTINSC/2019-0329      $44.06          Witness fee and mileage




                           Case 1:17-cv-00256-MR Document 72-7 Filed 04/03/19 Page 6 of 6
